 



Private & Confidential

Our Reference: CMD-OU-2013-0708HA-FL

 

14 March 2013

 

Hong Kong Highpwoer Technology Company Limited

Unit 12 15/F Technology Park

18 on Lai Street

Shek Mun Shatin

NT

 

Dear Sirs,

 

Re: Banking Facility

 

We are pleased to advise that Industrial and Commercial Bank of China (Macau)
Limited (the “Bank”) has agreed to make available new banking facility to you
(the “Borrower”) and to confirm that, subject to the availability of funds and
the terms and conditions outlined herein, we hold the following credit facility
at your disposal unless advise to the contrary by us.

 

Total Line of Credit:

Up to USD3,000,000.00

(US Dollars Three Million Only.)

    Facility: Term Loan     Purpose: To support the Borrower purchasing from
overseas.     Drawdown:

(1) Upon completion of all security documentation referred in this letter and
the return of the duplicate of this letter, duly signed.

 

(2) In one lump sum and upon completion of all security documentation and
against a drawdown notice satisfactory to the Bank, accompanied with invoice
copy or payment evidence satisfactory to the Bank.

    Availability Period: From the date of this facility letter to 19 September
2013. No loan drawing will be allowed beyond this period unless agreed by the
Bank.     Final Maturity Date: 12 months after the date of the loan drawing or 2
months before the expiry day of the Commitment Letter, whichever is earlier.    
Interest Rate: 1.50% p.a., subject to availability of funds and fluctuation at
the Bank’s discretion.  Interest is calculated daily on a 360 days basis.    
Repayment: Principal and accrued interest together with 1% government stamp duty
on interest (when applicable) are to be repaid in one lump sum on Final Maturity
Date.  No principal and accrued interest payment should go beyond the Final
Maturity Date.

 

Industrial and Commercial Bank of China (Macau) Limited

18/F, ICBC Tower, Macau Landmark, 555 Avenida da Amizade, Macau

Tel: (858) 2855 5222 Fax: (853) 2857 0758



 

/...2

 

 

 

Re: Hong Kong Highpower Technology Company Limited

 

Security /

Documents:

 

(1) Commitment Letter in the form of authenticated SWIFT under MT799 format for
amount not less than USD3,100,000.00 (“Commitment Letter”), covering the
outstanding principal, accrued interest and all related fees under this facility
letter issued by Industrial and Commercial Bank of China Limited, Shenzhen
Branch (“ICBC Shenzhen Branch”) in favor of the Bank. The terms and conditions
of the Commitment Letter must, among others, specify the following:

 

If during the loan tenor, you fails to immediately repay the principle, accrued
interest and related fees demanded under any early repayment event as stipulated
in this facility letter; or if at the Final Maturity Date, you fails to repay
the principle, accrued interest and related fees, ICBC Shenzhen Branch shall
issue a Stand-by Letter of Credit for amount not less than USC3,100,000.00, with
expiry date at least one month after the Final Maturity Date in favor of the
Bank within 7 business days upon receipt of the Bank’s written demand, for
securing any unpaid principle, accrued interest and related fees under this
facility letter.

 

(2) Board Resolution from the Borrower for accepting the facility and the
corresponding terms and conditions, which is to be certified by a company
director of the Borrower.

 

(3) General Agreement by Customer(s) signed by you. (form attached)

 

(4) Other banking and legal documents as and when required by the Bank,

    Arrangement Fee: 0.2%p.a. on USD3,000,000.00, i.e. USD6,000.00, payable
within 10 days after acceptance of this facility letter or payable on the date
of the loan drawdown, whichever is earlier.     Expenses: All legal fees and any
other costs and charges incurred by the Bank in preparation, execution and
enforcement of the banking facility and security documents are to be borne by
you, including the legal expenses arising from loan recovery and compliance of
statutory regulations.

 

Industrial and Commercial Bank of China (Macau) Limited

18/F, ICBC Tower, Macau Landmark, 555 Avenida da Amizade, Macau

Tel: (858) 2855 5222 Fax: (853) 2857 0758

 

/...3

 

 

Re: Hong Kong Highpower Technology Company Limited

 

Overdue Penalty

Interest:

 

The advances made by us under the above credit facility should be repaid as and
when they fall due.  However, should any such advances not be repaid on their
respective due dates, penalty interest at 5% over of Our Best Lending Rate or
such other interest rate as determined by the Bank from time to time shall be
charged on the past due advances.  The interest accrued on the advances or all
other charges will be recovered by us on a monthly basis or at such other
intervals as we may deem fit.     Event of Default: Any material breach of the
terms and conditions under this facility letter and the Security Documents as
determined by the Bank, the Bank shall have the right to demand full repayment
of all outstanding indebtedness and charge default interest at the same interest
rate as Overdue Penalty Interest.    

Early/Partial

Prepayments:

Early full prepayment will be allowed, without penalty, subject o 30 days’ prior
written notice to the Bank.     Other Terms and Conditions:

(1) All due payments (including principal, interest, overdue interest, expenses
and taxes mentioned in this facility letter and other security documents) are to
be debited to your current account or any other accounts maintained and/or to be
opened by you with us, irrespective of whether or not such account or accounts
have a credit balance.

 

(2) The fund from the loan is prohibited from transferring back to mainland
China (excluding Hong Kong, Taiwan and Macau) directly or in directly for the
purpose of lending, equity investment or security investment.

 

(3) The above Term Loan is a non-revolving credit. Any amount of repayments made
may not be re-borrowed unless prior written approval is obtained from the Bank.

 

(4) The use and continued availability of the above credit facility is subject
to proper documentation and the usual requirement that no adverse change has
occurred in the financial condition of the Borrower as determined by the Bank.

 

(5) Any change of shareholding of the Borrower must obtain the Bank’s prior
consent.



 

Industrial and Commercial Bank of China (Macau) Limited

18/F, ICBC Tower, Macau Landmark, 555 Avenida da Amizade, Macau

Tel: (858) 2855 5222 Fax: (853) 2857 0758

 

/...4

 

  

Re: Hong Kong Highpower Technology Company Limited

 

Governing Law

And Jurisdiction

 

This facility letter shall be governed by and interpreted and construed in all
respects in accordance with the laws of Hong Kong Special Administration
Region.  It is agreed that any disputes, legal actions or proceedings in
accordance with this facility letter are submitted to the jurisdiction of the
courts of Hong Kong, and the Bank has absolute right on the submission to the
non-exclusive jurisdiction of the courts outside Hong Kong.

  

Notwithstanding any of the terms and conditions specified above or in any of the
Security Document, the Bank reserves its overriding right to cancel/modify the
Line of Credit, to revise the terms and conditions, and to call for repayment
and/or cash cover of all indebtedness, present and contingent plus accrued
interest on immediate demand, with written notice to you.

 

This facility letter is available for your acceptance until 5 April 2013, on
expiry of which, it will become null and void, unless extended by us in writing.

 

Please acknowledge your acceptance of the foregoing terms and conditions by
signing and returning to us the duplicate of this letter. It is our pleasure to
make this credit facility available to you and look forward to a long and
mutually beneficial relationship with your esteemed company.

 

Yours sincerely,

For an on behalf of

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU), LIMITED

 

/s/ [illegible signature]   Authorized Signature(s)  

 

Industrial and Commercial Bank of China (Macau) Limited

18/F, ICBC Tower, Macau Landmark, 555 Avenida da Amizade, Macau

Tel: (858) 2855 5222 Fax: (853) 2857 0758

 



 

